            Case 0:21-cv-00066-KHR Document 1 Filed 04/09/21 Page 1 of 6




James E. Fitzgerald (5-1469)                                 U.S. District cciiqt
Michael J. Fitzgerald (7-5351)                              DISTR/CTCFl^^iL
The Fitzgerald Law Firm
2108 Warren Avenue
                                                           W.\ APR -9 P.M 2* 23
Cheyenne, WY 82001-3710
(307)634-4000(Telephone)                                                      CLERK
pOl)635-2391 (Facsimile)
jim@fitzgeraldlaw.com
michael@fitzgeraldlaw.com

Randal W. LeNeave
Paul Banker
Hunegs, LeNeave & Kvas, P.A.
1000 Twelve Oaks Center Drive, Suite 101
 Wayzata, Minnesota 55391
(612) 339-4511 (Telephone)
(612)339-5150 (Facsimile)
rleneave@hlklaw.com
pbanker@hlklaw.com
{To Be Admitted Pro Hac Vice)




                          UNITED STATES DISTRICT COURT
                                  DISTRICT OF WYOMING


MARK LARA,

                     Plaintiff,
       V.

                                                  Civil Action No.
BNSF RAILWAY COMPANY,
a Delaware corporation,

                     Defendant,



                            COMPLAINT AND JURY DEMAND




       Plaintiff Mark Lara for his claims and causes of action against Defendant BNSF Railway

company, a Delaware corporation, states as follows:
            Case 0:21-cv-00066-KHR Document 1 Filed 04/09/21 Page 2 of 6




                                     Preliminary Statement


       1.      This is an action to recover damages for personal injuries Plaintiff suffered during

the course and scope of his employment on July 7, 2020 while working as a conductor for

Defendant. Plaintiffs claims against Defendant are brought under the Federal Employers'

Liability Act(FELA),45 U.S.C. §§ 51-60.

                                             Parties


       2.      That at all time relevant herein. Plaintiff was a resident and citizen of Casper,

Wyoming,and was employed by Defendant as a conductor engaged in interstate commerce.

       3.      That at all times relevant herein. Defendant was a corporation duly organized and

existing under the laws ofthe State of Delaware with its principal place of business in Fort Worth,

Texas; was duly licensed to operate a system of railroads, as a common carrier of freight for hire

in and through the State of Wyoming; and was engaged as a common carrier in interstate

commerce.



                                     Jurisdiction and Venue


       4.      This Court has subject-matter jurisdiction over Plaintiffs FELA claims pursuant to

28 U.S.C.§ 1331 (federal question).

       5.      This Court has personal jurisdiction over Defendant since the incident giving rise

to Plaintiffs FELA claims occurred within the State of Wyoming.

       6.       Venue to bring Plaintiffs FELA claims in this Court is proper pursuant to 45 U.S.C.

§ 56, which allows bringing FELA claim in the district where the cause of action arose or in the

district the defendant is doing business at the time the action is commenced.

       7.      Plaintiffs FELA claims are timely commenced pursuant to 45 U.S.C. § 56.
         Case 0:21-cv-00066-KHR Document 1 Filed 04/09/21 Page 3 of 6




                                               Facts


       8.      That on July 7, 2020 at about 10:45 a.m.. Plaintiff was in the course and scope of

his employment working as a conductor for Defendant in its yards in Casper, Wyoming. Plaintiff

was part of a two-person train crew who were ordered and required to make up a train, which

included coupling together of the existing train of about 57 railcars with 23 railcars located on 4

track in Defendant's yard. The coupling of the train with the 23 railcars involved a shove move

(backward movement where the engine shoves the railcars onto the track), which required that

Plaintiff protect the shove by riding on the first car. In making the shove move, the engineer is

located in the engine and controls the speed and braking of the train with Plaintiff riding of the

side ofthe first car or lead car being shoved onto the track. The particular car Plaintiff was riding

was a coal car, and he maintained a secure grip with both hands of the car rungs and both feet on

another lower rung. During the movement Plaintiff and the engineer communicate by radio, and

the engineer communicated to Plaintiffthat he was going to stop in six car lengths, which Plaintiff

acknowledged. Because Plaintiffanticipated the stop, he made sure his hands £ind feet were secure

on the car's rungs. Without warning, the train came to an unexpected and sudden stop, causing a

violent slack action with sufficient force that Plaintiff was thrown offthe car and landed face down


on the ground made up of ballast. As a result ofthe sudden and violent stop. Plaintiff was injured

and damaged as herein set forth.

                      Count One (negligence liability pursuant to FELA)


       Plaintiff realleges paragraphs 1 through 8 as though set forth at length and in detail herein.

       9.      That Plaintiffs injuries were caused in whole or in part by the negligence of the

Defendant, its agents, employees and officers in failing to provide a safe place to work in violation

of the Federal Employers' Liability Act, 45 U.S.C. §§ 51-60, in one or more of the particulars
            Case 0:21-cv-00066-KHR Document 1 Filed 04/09/21 Page 4 of 6




alleged herein:

       a.       Failing and neglecting to provide Plaintiff with a reasonably safe place to work;

       b.       Failing and neglecting to enforce and follow its methods and procedures related to
                 making a shove movement;

       c.       Failing and neglecting to adopt, implement and enforce safe methods and
                procedures related to making a shove movement;

       d.       Failing and neglecting to instruct its employees with respect to methods and
                procedures related to making a shove movement;

       e.       Failing and neglecting to provide sufficient and properly trained help with respect
                to the train movement made at the time in question;

       f.       Failing and neglecting to make adequate inspections of its workplace to identify
                risks of harm,and then take reasonable steps to address the risks of harm; and

       g.       Other acts of negligence as may be determined by the evidence.


        10.     That Defendant's breaching its duty of care under the FELA caused in whole or in

part injuries to Plaintiffand damages,including that he has suffered pain in the past and will suffer

pain in the future; has incurred expenses for medical attention and hospitalization, and will incur

further like expenses in the future; has suffered loss ofearnings and loss offuture earning capacity;

and has suffered permanent injury and disability, all to his injury and damage.

            Count Two (negligence per se/strict liability pursuant to violations of the
                Federal Railroad Safety Act and Defendant's operating rules)


       Plaintiffrealleges paragraphs 1 through 10 as though set forth at length and in detail herein.

        11.      At the time and place described above. Defendant failed to comply with Federal

Railroad Administration (FRA) regulations promulgated under the authority of the Federal

Railroad Safety Act(FRSA),including but not limited to regulations found in title 49 C.F.R. Part

217 along with the requirements within the FRA regulations that Defendant comply with its

operating rules contained in its General Code of Operating Rules(GCOR), the effect of which
          Case 0:21-cv-00066-KHR Document 1 Filed 04/09/21 Page 5 of 6




establishes liability under negligence per se or strict liability for Plaintiffs injuries and damages.

        12.     That Defendant's violation(s) caused in whole or in part injuries to Plaintiff and

damages, including that he has suffered pain in the past and will suffer pain in the future; has

incurred expenses for medical attention and hospitalization, and will incur further like expenses in

the future; has suffered loss of eamings and loss of future earning capacity; and has suffered

permanent injury and disability, all to his injury and damage.

        WHEREFORE,Plaintiff Mark Lara prays for a jury trial of the foregoing issues, and for

judgment against Defendant BNSF Railway Company for recovery ofspecial and general damages

on the cause ofaction described herein,together with any interest, costs, disbursements,legal fees,

or other relief to which Plaintiff is entitled.


        PLAINTIFF DEMANDS A TRIAL BY JURY
        Case 0:21-cv-00066-KHR Document 1 Filed 04/09/21 Page 6 of 6




Date: April 9, 2021

                                                        C
                                   Jame^. Fitzgerald (5-1469)
                                   Michael J. Fitzgerald (7-5351)
                                   The Fitzgerald Law Firm
                                   2108 Warren Avenue
                                  Cheyenne, WY 82001-3710
                                  (307)634-4000(Telephone)
                                  (307)635-2391 (Facsimile)
                                  jim@fitzgeraldlaw.com
                                  michael@fitzgeraldiaw.com

                                          -and-


                                   Randal W. LeNeave
                                   Paul Banker
                                  Hunegs, LeNeave & Kvas, P.A.
                                  1000 Twelve Oaks Center Drive, Suite 101
                                   Wayzata, Minnesota 55391
                                  (612) 339-4511 (Telephone)
                                  (612)339-5150 (Facsimile)
                                  rleneave@hlklaw.com
                                  pbanker@hlklaw.com
                                  {To Be Admitted Pro Hac Vice)

                                   Attorneys for Plaintiff
